 Case 2:20-cv-00234-HYJ-MV ECF No. 4, PageID.30 Filed 11/17/20 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Steven J. Wilcox,

                        Plaintiff,      Case No. 20-12991

v.                                      Judith E. Levy
                                        United States District Judge
Joshua Stephen Kalchert,
                                        Mag. Judge Kimberly G. Altman
                     Defendant.
________________________________/

          OPINION AND ORDER TRANSFERRING CASE TO
           THE UNITED STATES DISTRICT COURT FOR
             THE WESTERN DISTRICT OF MICHIGAN

     Plaintiff Steven J. Wilcox filed this pro se complaint against

Defendant Joshua Stephen Kalchert. (ECF No. 1.) Both Plaintiff and

Defendant are inmates at the Alger Correctional Facility (LMF) in

Munising, Michigan. (Id. at PageID.1.)

     I.     Background

     From September 2019 to April 2020, Plaintiff and Defendant were

cellmates in the protective custody unit at LMF. (Id. at PageID.2.)

Plaintiff has a “medical condition . . . which severely limits the use of his

right arm,” and Defendant was assigned to be his “handicap aide.” (Id.)
 Case 2:20-cv-00234-HYJ-MV ECF No. 4, PageID.31 Filed 11/17/20 Page 2 of 6




Plaintiff alleges that on December 31, 2019, Defendant drugged, gagged,

bound, sexually assaulted, forcibly tattooed, and physically assaulted

him. (Id. at PageID.3–4.) He asserts that Defendant again sexually

assaulted him on February 14, 2020, during which Defendant twice

choked Plaintiff until he lost consciousness. (Id. at PageID.5.) Finally,

Plaintiff alleges that Defendant violently sexually assaulted him on

March 13, 2020. (Id. at PageID.6.) He explains that these assaults

resulted in mental and physical trauma. (Id. at PageID.4–6.)

     Plaintiff now seeks money damages “in excess of $75,000” for each

of his three counts of “sexual assault/battery/intentional infliction of

emotional distress.” (Id.)

     II.   Jurisdiction

     “[F]ederal courts are courts of limited jurisdiction.” Home Depot

U. S. A., Inc. v. Jackson, ___ U.S. _____, 139 S. Ct. 1743, 1746 (2019)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U. S. 375,

377 (1994)), reh’g denied, 140 S. Ct. 17 (2019). “In 28 U.S.C. §§ 1331 and

1332(a), Congress granted federal courts jurisdiction over two general

types of cases: cases that ‘aris[e] under’ federal law, § 1331, and cases in

which the amount in controversy exceeds $ 75,000 and there is diversity


                                     2
 Case 2:20-cv-00234-HYJ-MV ECF No. 4, PageID.32 Filed 11/17/20 Page 3 of 6




of citizenship among the parties, § 1332(a). These jurisdictional grants

are known as ‘federal-question jurisdiction’ and ‘diversity jurisdiction,’

respectively.” Id.

     Plaintiff alleges this Court has diversity jurisdiction over his claims

(See ECF No. 1, PageID.2.) “Diversity of citizenship . . . exists only when

no plaintiff and no defendant are citizens of the same state.” Curry v.

U.S. Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir. 2006) (quoting

Jerome–Duncan, Inc. v. Auto–By–Tel, L.L.C., 176 F.3d 904, 907 (6th

Cir.1999)). Citizenship depends on a party’s domicile. Prime Rate

Premium Fin. Corp., Inc. v. Larson, 930 F.3d 759, 765 (6th Cir. 2019). In

order to establish a new domicile, an individual must be physically

present in the state and intend to remain their indefinitely (or lack an

intent to make a home elsewhere). Id. “[T]here is a rebuttable

presumption that a prisoner retains his former domicile after

incarceration.” Spencer v. Stork, 513 F. App’x 557, 558 (6th Cir. 2013)

(citing Stifel v. Hopkins, 477 F.2d 1116, 1124 (6th Cir.1973)). “In diversity

cases, the general rule is that the amount claimed by a plaintiff in his

complaint determines the amount in controversy, unless it appears to a

legal certainty that the claim is for less than the jurisdictional amount.”


                                     3
 Case 2:20-cv-00234-HYJ-MV ECF No. 4, PageID.33 Filed 11/17/20 Page 4 of 6




Rosen v. Chrysler Corp., 205 F.3d 918, 920–21 (6th Cir. 2000) (citations

omitted).

      Plaintiff alleges that Defendant is “a citizen of the state of

Michigan, residing in Oakland County.” (ECF No. 1, PageID.1.) He also

asserts that he is “a citizen of the State of Tennessee, having been

domiciled there prior to his confinement in a Michigan correctional

facility by force of process.” (Id.) Plaintiff further alleges that Defendant’s

assaults led to both physical and mental trauma and seeks to recover

compensatory and punitive damages “in excess of $75,000.00” on each of

his three claims. (Id. at PageID.4–6.)

      Accordingly, Plaintiff appears to have sufficiently pleaded both

elements of diversity jurisdiction.

      III. Venue

      Venue for a civil action is proper in a judicial district where a

substantial part of the events or omissions giving rise to the claim

occurred. 28 U.S.C. § 1391(b)(2). “For the convenience of parties and

witnesses, in the interest of justice, a [federal] district court may transfer

any civil action to any other district . . . where it [could] have been

brought.” 28 U.S.C. § 1404(a). The Court may transfer a case to another


                                      4
 Case 2:20-cv-00234-HYJ-MV ECF No. 4, PageID.34 Filed 11/17/20 Page 5 of 6




federal district court on its own motion. See Carver v. Knox Cty., Tenn.,

887 F.2d 1287, 1291 (6th Cir. 1989) (citing 28 U.S.C. § 1404(a)).

     This cause of action arose at LMF in Munising, Michigan where

both Plaintiff and Defendant are currently incarcerated. (See ECF No. 1,

PageID.1–6.) Munising is in Alger County, which lies within the

geographical boundaries of the United States District Court for the

Western District of Michigan. See 28 U.S.C. § 102(b)(2). Plaintiff also

indicates in his filing that he intends to call several corrections officers

as witnesses and will seek various records from LMF. (See ECF No. 1,

PageID.8–9.) The Court therefore finds that transferring this case to the

Western District of Michigan is in the interest of justice and will provide

a more convenient forum for the witnesses and parties.

     IV.   Conclusion

     Accordingly, the Court orders the Clerk of Court to transfer this

case to the United States District Court for the Western District of

Michigan pursuant to 28 U.S.C. § 1391(b) and 28 U.S.C. § 1404(a).

     IT IS SO ORDERED.

Dated: November 17, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                                     5
 Case 2:20-cv-00234-HYJ-MV ECF No. 4, PageID.35 Filed 11/17/20 Page 6 of 6




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 17, 2020.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    6
